Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10660332 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘332 claims a method of controlling mosquito by applying a pesticidal mixture comprising sabadilla alkaloids and a pyrethroids with the ratio between 10:1 to about 100:1. The composition is applied to an environment at a rate from 1 to about 500 grams per hectare. The sabadilla alkaloids and pyrethroids employed therein are defined to be those recited herein in the claims. See, col. 2, lines 39-60. As to the particular concentration and the pesticidal acceptable excipients recited herein, note, the optimization of a result effective parameter, e.g., effective amount or concentration of the pesticidal agent, is considered within the skill of the artisan. See, In re Boesch and Slaney.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US 10219512 in view of Casida (“Pyrethrum Flowers and pyrethroid insecticides, Environmental Health Perspectives, 1980, Vol. 14, pp 189-202, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘512 both teach a combination of sabadilla alkaloids and pyrethrum esters to control insect pests in a pesticide mixture.
‘512 does not claim expressly the employment of pyrethroid insecticides in combination with sabadilla alkaloids.
However, Casida teaches that pyrethroids are synthetic analogs of the natural product Pyrethrum ester, having the same core structure and similar pesticidal activity, but are more potent and stable. Pyrethroids have been used in the art as pyrethrum substitutes. See, particularly, the abstract. pages 189-190, 195-196. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use pyrethroids in place of pyrethrum ester in making a mixture of pyrethroids and sabadilla alkaloid and to use the same for controlling the pest herein recited.
A person of ordinary skill in the art would have been motivated to use pyrethroids in place of pyrethrum ester in making a mixture of pyrethroids and sabadilla alkaloid and to use the same for controlling the pest herein recited because pyrethroids have been known for having the same core structure and similar pesticidal activity as pyrethrum ester, but are more potent and stable and Pyrethroids have been used in the art as pyrethrum substitutes.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite terms followed by another term in parenthesis. It is not clear whether the recitations in parenthesis is a required limitation or an optional. The claims are indefinite as to the scope of those recited terms.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation Hemiptera and the claim also recites “bugs”, “whiteflies” which is the narrower statement of the range/limitation. The claims also recites many other broad terms, along with a narrow terms, such as Blattodea (broad) and cockroaches (narrow); mosquitos (broad) and Culicidae (narrow), etc. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-13, are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Xu (CN103931680A).
Xu teaches a composition for controlling/repelling mosquitos. The composition comprising 0.01 to 0.03 part of veratrine (mixture of veratridine and cevadine), 0.2 to 0.8 part of demifluthrin (a synthetic pyrethroid), other ingredients and solvent. In the disclosed example, the composition comprises 0.02 part of veratrine, and 0.5 or 0.6 part of demifluthrin. See, the entire document. Particularly, the table. (note, the translation recite “permethrin” for the pyrethroid. The correct translation is demifluthrin based on the CAS number)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, J. R.  (US Patent No. 2,726,188) in view of Jung et al. (US 2014/0005235 A1), Soloway (“Naturally occurring insecticides,” Environmental Health Perspectives, 1976, Vol. 14, pp 109-117) and Casida (Pyrethrum Flowers and Pyrethroid insecticides,” Environmental Health Perspectives, 1980, Vol. 14, pp 189-202, of record), and in further view of Xu (CN103931680A).
Allison teaches a method of controlling thrips (a type of insect plant pest), with a mixture of sabadilla and pyrethrins, (column 2, lines 18-31). The mixture of sabadilla alkaloid taught by Allison is 40-60% sabadilla seed, to 20-30% pyrethrum marc (column 2, lines 63-66). Allison teaches that a mixture of Sabadilla alkaloid with pyrethrins is synergistic (column 1, lines 42-46) to thrips. see, column 2, lines 18-25. Allison teaches pyrethrum marc contains 0.6 to 0.1 percent by weight of pyrethrins (column 2, lines 28-31). Allison teaches agents added to the mixture, which are closely equivalent to those described in instant claims, which include spreaders, sticking agents, dispersing agents (column 4, lines 21-25). 
Allison do not teach expressly a pesticidal mixture comprising sabadilla alkaloids and one pyrethroid (synthetic analogs of pyrethrin) as the only active ingredients  with the particular ratio herein defined, nor the particular pests.
However, Jung teaches that Sabadilla alkaloids, veratridine and cevadine (p. 32, column 2, lines 22-23, p. 32, column 2, last 5 lines, p. 31, column 1, lines 32-33) have been known in the art as pesticides and are known to be useful with other pesticides and, has a broad spectrum activity against various pest, including Diptera, Aedes aegypti. See, paragraphs [0107]-[0109].
Jung also teaches that pyrethroids, including permethrin, permethrin and esfenvalerate,  have been known in the art as pesticides, similar to pyrethrins, and are known to be used with other known pesticides. See, particularly,  paragraphs  [0245], [0250], [0353]. 
Soloway teaches that pyrethrum and sabadilla are old and well-known naturally occurring insecticides against a variety pest. See, the abstract. Tables 6 and 9 at pages 112-113. Soloway further reveals that pyrethrins are the active ingredients found in pyrethrum (0.9-1.3%), and sabadilla alkaloids are the active ingredients in sabadilla seed (0.3%). See, particularly, tables 2 and 5 at page 111, and page 112.
Casida teaches that pyrethroids are synthetic analogs of the natural product Pyrethrum ester, having the same core structure and similar pesticidal activity, but are more potent and stable. Pyrethroids, such as permethrin,  have been used in the art as pyrethrum substitutes. See, particularly, the abstract. pages 189-190, 195-196. Xu teach a mixture comprising veratrine (a mixture of veratridine and cevadine) and tetrafluoromethrin (aka. demifluthrin, a pyrethroid) useful for controlling mosquitos. See, the entire document, particularly, the table.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a known synthetic pyrethroid, such as permethrin and esfenvalerate, in place of pyrethrum mac (pyrethrin) in Allison’s composition and method. 
A person of ordinary skill in the art would have been motivated to use a known synthetic pyrethroid, such as permethrin and esfenvalerate, in place of pyrethrum mac (pyrethrin) in Allison’s composition and method because pyrethroids are known to be similarly useful as pyrethrin and are more available than the natural products. Further mixture of sabadilla alkaloid and pyrethroid has been known in the art for controlling pest.  As to the ratio of the two In re Boesch and Slaney (CCPA) 204 USPQ 215. 
Claims  14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, J. R.  (US Patent No. 2,726,188) in view of Jung et al. (US 2014/0005235 A1), Soloway (“Naturally occurring insecticides,” Environmental Health Perspectives, 1976, Vol. 14, pp 109-117) and Casida (Pyrethrum Flowers and Pyrethroid insecticides,” Environmental Health Perspectives, 1980, Vol. 14, pp 189-202, of record) and Xu (CN103931680A) supra, in further view of Babcock et al., (US Patent No. 8,232,301 B2.).
The teachings of Allison, Jung, Soloway,  Casida and Xu have been discussed above. Allison, Jung, Soloway, Casida and Xu as a whole do not teach expressly the control of particular pests as recited herein, nor  the particular concentration/amounts of pesticides applied in the field.
However, Babcock teaches pesticidal mixtures that include sabadilla and pyrethrin (column 9, lines 45, and 51) and are used to control pests such as aphids and other sucking insects (column 1, lines 34-36), and in other embodiments wherein the pests include flies, beetles, roaches, arachnids (such as mites), and white flies (column 7, complete). Babcock teaches that in general, concentrations from about 0.01 grams of pesticide per hectare to about 5000 grams of pesticide per hectare are expected to provide good control (column 15, lines 1-3), 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the particular amounts and concentration of  pyrethroid and sabadilla alkaloids for controlling the pests recited herein. 
A person of ordinary skill in the art would have been motivated to use the particular amounts and concentration of  pyrethroid and sabadilla alkaloids for controlling the pests recited herein because the pesticides have been known as broad spectrum pesticides and have been known for controlling such pests. Further, the optimization of a result effective parameter, e.g., effective amounts of pesticides in a pesticidal composition, or the amounts to be applied in the field is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHENGJUN WANG/Primary Examiner, Art Unit 1627